t c memo united_states tax_court lior blas petitioner v commissioner of internal revenue respondent docket no filed date lior blas pro_se amy chang connor j moran and gregory m hahn for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether advance_payments of premium assistance tax_credits aptc were made on behalf of petitioner under sec_36b refundable_credit for coverage under a qualified_health_plan and whether petitioner is entitled to deduct a dollar_figure alleged casualty_loss under sec_165 findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference petitioner resided in alaska when he timely filed his petition i petitioner’s marketplace coverage in date petitioner was unemployed and did not have health insurance worried about being subject_to a penalty for not having health insurance petitioner accessed the health insurance marketplace marketplace website and applied for health insurance petitioner stated on his application that he was unmarried had a family size of one and had a household_income of dollar_figure on the basis of petitioner’s reported household_income the marketplace determined that petitioner was eligible for aptc payments in the maximum amount of dollar_figure petitioner enrolled in the moda health moda be aligned plan with a monthly premium of dollar_figure and a coverage start date of date unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure because the aptc payments covered the entire amount of petitioner’ sec_2014 insurance premiums moda did not bill petitioner for any part of those premiums in date moda sent a letter to petitioner welcoming him into its be aligned plan moda also issued an insurance card to petitioner and mailed it to his home address in chugiak alaska petitioner’s financial situation improved in date when he got a temporary job with mri staffing as an interim comptroller petitioner held this position continuously throughout petitioner did not receive health insurance from mri staffing his marketplace coverage with moda continued throughout throughout petitioner was unaware that moda was receiving the aptc payments on his behalf moda did not send any billing statements to petitioner for hi sec_2014 coverage nor did the marketplace send any letters to petitioner regarding his health_insurance_coverage in petitioner did not receive any medical_care in in date moda sent a billing statement to petitioner notifying him that a premium of dollar_figure was due for insurance coverage commencing january petitioner never reported to the marketplace that his financial situation had improved petitioner failed to make the payment in moda also sent letters and billing statements to petitioner seeking payment of his outstanding insurance premiums for hi sec_2015 insurance coverage ii petitioner’ sec_2014 tax_return and examination on date the marketplace sent to petitioner form 1095-a health insurance marketplace statement and a letter informing him that he was required to complete and file form_8962 premium_tax_credit ptc with hi sec_2014 federal_income_tax return petitioner filed hi sec_2014 federal_income_tax return on date claiming one personal_exemption and no dependents further petitioner reported adjusted_gross_income agi of dollar_figure petitioner failed to attach form_8962 to his tax_return on date during the examination of petitioner’ sec_2014 tax_return the internal_revenue_service asked petitioner to complete and file form_8962 he completed this form reporting a family size of two and a modified agi of dollar_figure he also entered dollar_figure on line column f annual advance_payment of ptc of form_8962 on date respondent issued a notice_of_deficiency to petitioner for the taxable_year in the notice respondent determined that petitioner received the benefit of aptc payments of dollar_figure was not entitled to any ptc for and was responsible for repaying the excess of aptc paid on his behalf in dollar_figure over the ptc to which he was allowed dollar_figure on date petitioner timely filed a petition to commence this case in his petition petitioner alleges phantom income and dispute s receiving and or using the aptc credits opinion i burden_of_proof and burden of production the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 petitioner argues that respondent must produce evidence that the aptc payments were made on his behalf in respondent disagrees and contends that nothing in the code places the burden on him to produce affirmative proof of the aptc payments specifically respondent argues that he does not bear the burden of production under sec_6201 the resolution of this case however does not depend on which party has the burden of production we decide this case on the preponderance_of_the_evidence in the record see 131_tc_185 supplementing tcmemo_2007_340 schank v commissioner tcmemo_2015_235 at ii the premium_tax_credit sec_36b allows a ptc to subsidize the cost of health insurance purchased through a health insurance marketplace by taxpayers meeting certain statutory requirements see sec_1_36b-2 income_tax regs this provision was enacted as the patient protection and affordable_care_act aca pub_l_no sec_1401 and a stat pincite the ptc is generally available to individuals with household incomes between and of the federal poverty_line fpl sec_36b d b see mcguire v commissioner 149_tc_254 providing a full discussion of eligibility requirements sec_7491 provides that if a taxpayer offers credible_evidence with respect to any factual issue relevant to determining his tax_liability the burden_of_proof with respect to the issue is on the commissioner see 116_tc_438 this section applies only if the taxpayer complies with the substantiation requirements in the code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b we need not allocate the burden_of_proof because our findings are based on a preponderance_of_the_evidence rather than require an eligible_individual to wait until after filing a tax_return to realize the benefit of the ptc the aca provides for aptc payments if the individual qualifies under an advance eligibility determination mcguire v commissioner t c pincite citing aca sec a stat pincite codified pincite u s c sec a the secretary of the department of health and human services hhs secretary is required to determine whether individuals enrolling in qualified health_plans through a marketplace are eligible for the ptc and if so to notify the secretary of the department of the treasury treasury secretary of that fact u s c sec c the treasury secretary in turn is required to make periodic aptc payments to the insurers offering the qualified health_plans in which the eligible individuals enrolled id para a the insurers who receive the payments are required to notify the hhs secretary and the relevant marketplace of the reduction in premiums id subpara b i and ii the insurers must also send billing statements and include with each billing statement the amount by which the premium for the plan has been reduced by reason of the aptc id cl iii sometimes circumstances change and a taxpayer’s actual annual income might turn out to be more or less than was estimated in making the eligibility determination for the aptc payments in that event the aptc payments made on an individual’s behalf must be reconciled with the ptc for which that individual is actually eligible for the taxable_year sec_36b any excess of aptc payments is then reflected as an increase in the individual’s income_tax_liability for that taxable_year sec_36b see mcguire v commissioner t c pincite the marketplace determined that petitioner’s household income4 was below of the fpl when he applied for healthcare coverage in date however petitioner’s household_income significantly increased when he began working in date petitioner reported agi of dollar_figure on hi sec_2014 tax_return petitioner does not deny that his reported income level makes him ineligible for the ptc because petitioner does not raise a point of law or any other factual dispute we need not delve into the details of the ptc petitioner’s sole contention is that no aptc payment was actually made on his behalf and thus he should not be held liable for phantom income petitioner argues that the absence of billing statements for hi sec_2014 coverage is the strongest evidence that no aptc payment was made on his behalf during that year in petitioner’s reported household_income of dollar_figure was computed to be of the fpl on his health insurance application response respondent argues that petitioner did not receive billing statements because the aptc payments covered the full amounts of his premiums despite the lack of billing statements for petitioner’ sec_2014 insurance coverage the preponderance_of_the_evidence establishes that petitioner was the beneficiary of aptc payments in at trial respondent submitted business records from moda and the marketplace the marketplace’s records establish that in petitioner applied for insurance coverage on the marketplace website on his application petitioner reported household_income of dollar_figure which qualified him for monthly aptc payments of up to dollar_figure at trial petitioner acknowledged completing this application moda’s business records establish that petitioner was enrolled in its be aligned plan with a coverage start date of date in the monthly premium for this plan was dollar_figure which is the same monthly amount reported on the form 1095-a we understand petitioner’s concerns about the lack of billing statements which in different circumstances might support a finding that no aptc payments were made in this case however petitioner admitted applying for insurance through the marketplace and respondent provided evidence that he received insurance coverage for which aptc payments were made thus we find it more_likely_than_not that petitioner was the beneficiary of the aptc payments although we are sympathetic to petitioner’s situation we are not a court of equity and we cannot ignore the law to achieve an equitable end 484_us_3 101_tc_140 50_tc_567 aff’d 414_f2d_265 10th cir the statute is clear excess aptc payments are treated as an increase in the tax imposed sec_36b petitioner received an aptc to which he ultimately was not entitled he is liable for the dollar_figure deficiency iii petitioner’s alleged casualty_loss at trial and for the first time in this litigation petitioner alleged that he had a casualty_loss of dollar_figure in date no such loss was reported on petitioner’s tax_return for taxpayers may deduct losses sustained in a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 for individual taxpayers the deduction is limited to losses_incurred in a trade_or_business in any transaction entered into for profit or otherwise if the loss arises from fire storm shipwreck petitioner raised this contention at trial without objection by respondent this matter was therefore tried by consent and is treated as if it had been raised in the pleadings see rule b or other_casualty or from theft sec_165 other casualties are those caused by a sudden unexpected_or_unusual_event 680_f2d_91 11th cir aff’g 76_tc_593 see 338_f2d_729 7th cir revrul_72_592 1972_2_cb_101 further a loss must be evidenced by closed and complete transactions fixed by identifiable events and actually sustained during the taxable_year sec_1 b income_tax regs the burden of showing entitlement to a claimed deduction is on the taxpayer welch v helvering u s pincite at trial petitioner generally testified about his entitlement to a casualty_loss however he provided no details about the circumstances or timing of the loss therefore we hold that petitioner has not established entitlement to any casualty_loss for we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit in his opening brief petitioner explained that his alleged casualty_loss resulted from two modification payments made by petitioner that were lost by bank of america however statements in briefs are not evidence see rule c to reflect the foregoing decision will be entered for respondent
